Name: 86/76/EEC: Commission Decision of 20 February 1986 approving the special programme for the Region of Latium concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: production;  animal product;  European construction;  regions of EU Member States
 Date Published: 1986-03-21

 Avis juridique important|31986D007686/76/EEC: Commission Decision of 20 February 1986 approving the special programme for the Region of Latium concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 076 , 21/03/1986 P. 0053 - 0053*****COMMISSION DECISION of 20 February 1986 approving the special programme for the Region of Latium concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (86/76/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatment in Italy (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas on 11 October 1985 the Italian Government forwarded the special programme of the Region of Latium concerning the development of production of beef and veal, sheepmeat and goatmeat; Whereas the said programme includes the indications and measures provided for in Article 5 of Regulation (EEC) No 1944/81 showing that the objectives of the said Regulation can be attained and that the conditions of this Regulation are fulfilled; Whereas investment aids for farmers not presenting an improvement plan within the meaning of Article 3 (1) (a) of the said Regulation must be set at least 25 % lower; Whereas the supplementary premium referred to in the said Article 3 (1) (e) is limited to a number of cows between a minimum of three and a maximum of 20, whatever the legal form of the farms; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The specific programme forwarded by the Italian Government on 11 October 1985 for the Region of Latium concerning the development of production of beef and veal, sheepmeat and goatmeat, pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1.